DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 are pending. Claims 1, 4 and 8 are amended.
Claims 9 and 10 and cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 5472279) in view of Clark (US 2417632; previously cited as additional reference) , Baker (US 20150335119) and Booth (US 20110031294) .
Regarding claim 1, Lin discloses A lockable lunch bag assembly (1) for inhibiting unauthorized users from accessing food contained therein, said assembly  comprising: a lunch bag (1) being comprised of a thermally insulating material (Col.2, line 8-13) , said lunch bag being comprised of a deformable 
However, Lin does not explicitly discloses, an engagement (an engagement that corresponds to a lock having key hole) being coupled to said lunch bag; a lock  being coupled to said flap , said lock releasably engaging said engagement when said flap is closed and said lock is positioned in a locking condition thereby inhibiting said flap from being opened, said lock disengaging said engagement when said lock is positioned in an unlocking condition thereby facilitating said flap to be opened, said lock having a key hole therein for insertably receiving a key thereby facilitating said lock to be moved between said locking condition and said unlocking condition. 
Clark is in the field of endeavor and discloses an engagement (See annotated fig. below) being coupled to said lunch bag (See annotated fig. below) ; a lock (See annotated fig. below)  being coupled to said flap , said lock releasably engaging said engagement when said flap is closed (See annotated fig. below) and said lock having a key hole1 (See annotated fig. below)  therein for insertably receiving a key thereby facilitating said lock to be moved between said locking condition and said unlocking condition (Key holes are known to receive key which allows container to be in locked and unlocked condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate an engagement being coupled to said lunch bag; a lock being coupled to said flap , said lock having a key hole  therein for insertably receiving a key thereby facilitating said lock to be moved between said locking condition and said unlocking condition as taught by Clark for the purpose of having additional security for the content of the lunch box. 

    PNG
    media_image1.png
    594
    818
    media_image1.png
    Greyscale

The limitation “said lock is positioned in a locking condition thereby inhibiting said flap from being opened, said lock disengaging said engagement when said lock is positioned in an unlocking condition thereby facilitating said flap to be opened” is considered to be functional language. The prior art of Lin-Clark has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
	Alternatively, in the event Lin-Clark does not disclose the limitation stated above, Baker is in the field of endeavor and discloses an engagement being coupled to said lunch bag; a lock (Para 14), said lock releasably engaging said engagement when said flap is closed (Fig.1,2),  said lock having a key hole 
Booth discloses a bag wherein a locking mechanism (120) is attached to the flap (140; Para 15), which locks/secures the item held within the bag.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Lin-Clark to incorporate an engagement being coupled to said lunch bag; a lock, said lock having a key hole therein for insertably receiving a key thereby facilitating said lock to be moved between said locking condition and said unlocking condition as well as the lock being coupled to the flap as taught by Baker and Booth respectively for the purpose of having additional security for the item/food within the container/bag.

Regarding claim 2, Lin discloses lunch bag (Lin,1) has a bottom wall (See annotated figure below) and a perimeter wall extending upwardly therefrom, said perimeter wall having a front side (See annotated figure below), a back side (See annotated figure below), a first lateral side (See annotated figure below) and a second lateral side (See annotated figure below), said perimeter wall having a distal edge with respect to said bottom wall to define an opening into said lunch bag (See annotated figure below), said back side having a height being greater than any of said first lateral side, said second lateral side or said front side to define said flap, said flap being foldable onto said front side for closing said opening (See figure below) .

    PNG
    media_image2.png
    272
    624
    media_image2.png
    Greyscale

Regarding claim 3, Lin discloses each of said first lateral side and said second lateral side has a fold (See annotated figure below) extending from said bottom wall (See annotated figure below) to said distal edge (Lin, Fig.5) of said perimeter wall thereby facilitating each of said first lateral side and said second lateral side to collapsible along said fold (Lin, Fig.5).

    PNG
    media_image3.png
    317
    507
    media_image3.png
    Greyscale

Regarding claim 5, Lin discloses engagement is positioned on said front side of said perimeter wall of said lunch bag (Refer to annotated fig. of claim 2).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate a strap with first end and a second end that is being coupled to the distal edge because a selection of the place where the first and the second end of the strap as taught by Lin or as claimed would have been an obvious matter of design choice in as much as the resultant structures will work equally well.
See MPEP § 2144.04 (VI).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Clark-Baker-Booth as applied to Claim 3 in view of LUELLA (US 2289254).
Regarding claim 4, Lin discloses first lateral side (as annotated for claim 2) and said second lateral (As annotated for claim 2) side tapers between said bottom wall and said distal edge (As annotated for claim 2) such that said lunch bag has a trapezoidal cross section taken perpendicular a line extending through said first lateral side and said second lateral side (Fig.5).

Alternatively, in the event the combination does not explicitly discloses the limitation stated above, Luella is in the field of endeavor and discloses an insulated bag for food wherein the first lateral side and second lateral side has a wider base compare to the opening (Fig.1). As a result, the first and second lateral side takes a trapezoidal cross section when a line passes through them.  This is done for the purpose of providing stability when the bag is standing.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Clark-Baker-Booth as applied to claim 6 in view of GodShaw (US 20020181806).
Regarding claim 7, Lin appears to disclose a structure of a cushion (See annotated fig. below) around said strap.

    PNG
    media_image4.png
    249
    368
    media_image4.png
    Greyscale
being positioned
Alternatively, in the event Lin does not explicitly disclose a cushion being positioned around said strap, said cushion being comprised of a resiliently compressible material wherein said cushion is configured to enhance comfort when gripping said strap, said cushion extending partially between said first end and said second end of said strap; Godshaw is in the field of endeavor and discloses a bag with a strap that further comprises a cushion (64, 66) being positioned around said strap (62, 60), said cushion being comprised of a resiliently compressible material (Para 5; Since the bag is made from compressible material, it is reasonably expected that the grip 64, and 66 are also made from the same material.) and cushion extending partially between said first end and said second end of said strap.

With regards to the limitation “cushion is configured to enhance comfort when gripping said strap” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. See MPEP § 2114(II).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 5472279) in view of Luella (US 2289254), Clark (US 2417632; previously cited as additional reference), Godshaw (US 20020181806) ,Baker (US 20150335119), and Booth (US 20110031294).
Regarding claim 8, Lin discloses, A lockable lunch bag assembly (1)  for inhibiting unauthorized users from accessing food contained therein, said assembly comprising: a lunch bag (1) being comprised of a thermally insulating material (Col.2, line 8-13) ,said lunch bag being comprised of a deformable material thereby enhancing storage capacity of said lunch bag (Fig.1,123), said lunch bag having a flap (11) thereon for opening or closing said lunch bag (Fig.1,5), said lunch bag having a bottom wall (See annotated figure below)  and a perimeter wall extending upwardly therefrom, said perimeter wall having a front side (See annotated figure below)  , a back side (See annotated figure below)  , a first lateral side (See annotated figure below)  and a second lateral side (See annotated figure below)  , said perimeter wall having a distal edge (See annotated figure below)  with respect to said bottom wall (See annotated figure below)  to define an opening into said lunch bag, said back side having a height being 

    PNG
    media_image2.png
    272
    624
    media_image2.png
    Greyscale
 
Lin does not explicitly disclose the first and the second end of the strap being coupled to the distal edge. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate a strap with first end and a second end that is being coupled to the distal edge because a selection of the place where the first and the second end of 
See MPEP § 2144.04 (VI)
Additionally, Lin discloses each of said first lateral side (As annotated for claim 2) and said second lateral side  (As annotated for claim 2) tapering between said bottom wall and said distal edge (As annotated for claim 2) such that said lunch bag has a trapezoidal cross section taken perpendicular a line extending through said first lateral side and said second lateral side (Fig.5).
Alternatively, in the event Lin does not discloses the limitation stated above, Luella is in the field of endeavor and discloses an insulated bag for food wherein the first lateral side and second lateral side has a wider base compare to the opening (Fig.1). As a result, the first and second lateral side takes a trapezoidal cross section when a line passes through them.  This is done for the purpose of providing stability when the bag is standing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate first lateral side and a second lateral side that tapers between said bottom wall and distal edge such that said lunch bag has a trapezoidal cross section taken perpendicular a line extending through said first lateral side and said second lateral side as taught by Luella for the purpose of increasing stability when the bag is standing.
However, the combination does not explicitly discloses, an engagement (an engagement that corresponds to a lock having key hole) being coupled to said lunch bag , said engagement being positioned on said front side of said perimeter wall of said lunch bag ; a lock being coupled to said flap, said lock releasably engaging said engagement when said flap is closed and said lock is positioned in a locking condition thereby inhibiting said flap from being opened, said lock disengaging said engagement when said lock is positioned in an unlocking condition thereby facilitating said flap to be opened lock 
Clark is in the field of endeavor and discloses an engagement (See annotated fig. below) being coupled to said lunch bag (See annotated fig. below), said engagement being positioned on a front side of said perimeter wall of said lunch bag ; a lock (See annotated fig. below)  being coupled to said flap , said lock releasably engaging said engagement when said flap is closed ,said lock having a key hole2 (See annotated fig. below)  therein for insertably receiving a key thereby facilitating said lock to be moved between said locking condition and said unlocking condition (Key holes are known to receive key which allows container to be in locked and unlocked condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate an engagement being coupled to said lunch bag; a lock being coupled to said flap , said lock releasably engaging said engagement when said flap is closed , said lock having a key hole  therein for insertably receiving a key thereby facilitating said lock to be moved between said locking condition and said unlocking condition as taught by Clark for the purpose of having additional security for the content of the lunch box. 

    PNG
    media_image1.png
    594
    818
    media_image1.png
    Greyscale

The limitation “said lock is positioned in a locking condition thereby inhibiting said flap from being opened, said lock disengaging said engagement when said lock is positioned in an unlocking condition thereby facilitating said flap to be opened” is considered to be functional language. The combination has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
	 Alternatively, in the event Lin-Luella-Clark does not disclose the limitation stated above,  Baker is in the field of endeavor and discloses an engagement being coupled to said lunch bag; said engagement (Fig.1) being positioned on said front side of said perimeter wall of said lunch bag (Fig.1), a lock (Para 14), said lock releasably engaging said engagement when said flap is closed (Fig.1,2), said lock 
However, Lin does not explicitly discloses a lock being coupled to a flap.
Booth discloses bag with a flap wherein a locking mechanism (120) is attached to the flap (140; Para 15), which locks/secures the item held within the bag.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Lin-Luella-Clark to incorporate an engagement being coupled to said lunch bag; a lock, said lock having a key hole therein for insertably receiving a key thereby facilitating said lock to be moved between said locking condition and said unlocking condition as well as the lock being coupled to the flap as taught by Baker and Booth respectively for the purpose of having additional security for the item/food within the container/bag.
	Additionally, Lin appears to disclose a cushion (As annotated for claim 7) being positioned around said strap.
Alternatively, in the event, Lin does not explicitly discloses  a cushion being positioned around said strap, said cushion being comprised of a resiliently compressible material wherein said cushion is configured to enhance comfort when gripping said strap, said cushion extending partially between said first end and said second end of said strap.
Godshaw is in the field of endeavor and discloses a bag with a strap that further comprises a cushion (64, 66) being positioned around said strap (62, 60), said cushion being comprised of a resiliently compressible material (Para 5; Since the bag is made from compressible material, it is reasonably expected that the grip 64, and 66 are also made from the same material.) and cushion extending partially between said first end and said second end of said strap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate a cushion being positioned around said strap, 
With regards to the limitation “cushion is configured to enhance comfort when gripping said strap” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim. See MPEP § 2114(II).

Response to Arguments
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 112,102, and 103 rejections set forth in the Non-Final Office Action mailed on 06/11/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. However, new grounds of rejection based on newly recited prior art Clark (US 2417632) have been applied as below. The new grounds were necessitated by the applicant’s amendment.
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        

/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP§2125 
        2 See MPEP§2125